                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 CRAIG LAMBERT, I and                             )
 LADONNA LAMBERT,                                 )
                                                  )
         Plaintiffs,                              )
                                                  )    No. 3:19-cv-00893
 v.                                               )
                                                  )
 DAVIDSON COUNTY, DISTRICT                        )
 ATTORNEY,                                        )
                                                  )
         Defendants.                              )

                                             ORDER

        For the reasons set forth in the accompanying Memorandum Opinion, Defendants’ Motion

to Dismiss Amended Complaint (Doc. No. 21) is GRANTED. Plaintiffs’ claims under 42 U.S.C.

§ 1983 are DISMISSED WITH PREJUDICE, and their claims under the Tennessee Open

Records Act are DISMISSED WITHOUT PREJUDICE because the Court DECLINES to

exercise supplemental jurisdiction.

        This is a final order. The Clerk shall enter judgment under Federal Rules of Civil Procedure

58 and 79 and close the file.

        IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00893 Document 27 Filed 12/22/20 Page 1 of 1 PageID #: 139
